Citation Nr: 0105790	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to recognition of JH as a "child" of the veteran 
on the basis of permanent incapacity for self-support prior 
to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




 
INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  JH, the son of the veteran, was born in May 1966.  

2.  At the time of his eighteenth birthday in May 1984, JH 
had a mental disability which permanently precluded him from 
obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for recognition of JH as a "child" of the 
veteran based on permanent incapacity for self-support before 
his eighteenth birthday are met.  38 U.S.C.A. §§ 101(4), 
1521, 1542, 5107(b) (West 1991); 38 C.F.R. §§ 3.57, 3.315, 
3.356 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that all pertinent records have been 
obtained, such as private medical reports and Social Security 
Administration reports.  The facts relevant to the issue 
decided herein have been properly developed, and there is no 
outstanding evidence which should be obtained.  Consequently, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  Moreover, the complete benefit 
sought on appeal is granted in this decision.  Therefore, 
there is no prejudice to the veteran as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.  

The question for consideration is whether the veteran's son, 
JH, may be recognized as a "child" of the veteran on the 
basis of permanent incapacity for self-support at the date of 
attaining the age of eighteen years.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57(a)(1)(ii).  The phrase permanent incapacity 
for self-support contemplates disabilities which are totally 
incapacitating to the extent that the person would be 
permanently incapable of self-support through his or her own 
efforts by reason of physical or mental defects.  The focus 
of the analysis must be on JH's condition before and at the 
time of his eighteenth birthday.  If he is shown capable of 
self-support at age eighteen, the Board need go no further.  
See Dobson v. Brown, 4 Vet. App. 443 (1993).

Eligibility will be determined solely on the basis of whether 
the child is permanently incapable of self-support through 
his own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling. 
Principal factors for consideration are:  (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  (2) A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.  (3) It should be borne in 
mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends. (4)  The capacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356.

JH's birth certificate shows that he was born in May 1966.  
His eighteenth birthday was in May 1984.

A careful review of the evidence shows that JH was 
permanently incapable of self-support prior to his eighteenth 
birthday.  In this regard, an evaluation conducted by the St. 
Louis, Missouri Public School System in 1983, when JH was 17 
years of age, showed moderate mental retardation.  A private 
examiner, who reviewed the 1983 test results and compared 
them to JH's cognitive ability in December 1989, indicated 
that there had been no change in his intellectual functioning 
since 1983 and that JH had remained at the lower limits of 
the mildly retarded range.  The examiner considered JH 
incapable of managing funds on his own behalf.  Moreover, 
private medical reports, dating from 1988 to 1993, reflect 
that JH had been hospitalized for schizophrenia on several 
occasions.  A 1993 private medical report reflects that JH 
had a history of mental illness with paranoid and 
hallucinations dating back to age fourteen.  Finally, the 
record reflects that JH has not maintained any substantial 
gainful employment, has only a ninth grade education, lives 
with his mother and brother, and was awarded Social Security 
disability benefits in 1989 for organic brain syndrome, a 
disability which was noted to have been associated with 
prenatal injury and a premature delivery.  

Overall, the evidence supportive of the claim is at least in 
equipoise with that against the claim.  Under these 
circumstances, the benefit of the doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b). 










ORDER

Entitlement to recognition of JH as a "child" of the veteran 
on the basis of permanent incapacity for self- support before 
attaining the age of eighteen is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

